Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-21-2008

Gary v. Braddock Cemetery
Precedential or Non-Precedential: Precedential

Docket No. 06-3469




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Gary v. Braddock Cemetery" (2008). 2008 Decisions. Paper 1492.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1492


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                  No. 06-3469
     KARL E. GARY; OSCAR R. IAMS; SHIRLEY J. IAMS; CHARLES W.
PHILLIPS; DAVID HIGGENBOTHAM; JUDITH HIGGENBOTHAM; MARY ANN
 NEELY; CHARLES AMBROSE WHITLATCH, JR.; DEBRA ANN WHITLATCH;
     DONALD WHITLATCH; FRANCIS E. WHITLATCH; HENRY ABNER
                                 WHITLATCH;
 NORMA JEAN WHITLATCH; ROBERT PHILLIPS; WILLIAM H. WHITLATCH;
  KATHY L. WHITLATCH; ALFRED R. CHAMBERS, as power of Attorney for
    Gary J. Pierson; ALFRED R. CHAMBERS, JR.; ALBERT R. CHAMBERS,
        as Power of Attorney for Winifred J. Pierson; PAUL R. PHILLIPS;
    BARBARA SWARTZMILLER; CHARLES E. WHITLATCH; PATRICIA
                                 WHITLATCH;
    NETTIE PHILLIPS MORRIS; EDNA PHILLIPS SCHRADER; VIRGINIA
    KENNEDY; HELEN KELLY; MARY THORNE; KENNETH L. PHILLIPS

                                   Appellants

                                    v.

     THE BRADDOCK CEMETERY; CONSOL ENERGY INC, the successor
          and/or assign of Rheinbraun U.S. Corporation; CNX COAL,
            the successor and/or assign of Consol Pennsylvania Coal
                                    Company

                              No. 06-3617

      KARL E. GARY; OSCAR R. IAMS; SHIRLEY J. IAMS; CHARLES W.
 PHILLIPS; DAVID HIGGENBOTHAM; JUDITH HIGGENBOTHAM; MARY ANN
  NEELY; CHARLES AMBROSE WHITLATCH, JR.; DEBRA ANN WHITLATCH;
     DONALD WHITLATCH; FRANCIS E. WHITLATCH; HENRY ABNER
                                 WHITLATCH;
  NORMA JEAN WHITLATCH; ROBERT PHILLIPS; WILLIAM H. WHITLATCH;
    KATHY L. WHITLATCH; ALFRED R. CHAMBERS, as power of Attorney
         for Gary J. Pierson; ALFRED R. CHAMBERS, JR.; ALFRED R.
            CHAMBERS, as Power of Attorney for Winifred J. Pierson;
        PAUL R. PHILLIPS; BARBARA SWARTZMILLER; CHARLES E.
   WHITLATCH; PATRICIA WHITLATCH; NETTIE PHILLIPS MORRIS; EDNA
PHILLIPS SCHRADER; VIRGINIA KENNEDY; HELEN KELLY; MARY THORNE;
                              KENNETH L. PHILLIPS
                                        v.

    THE BRADDOCK CEMETERY; CONSOL ENERGY, the successor and/or
       assign of Rheinbraun U.S. Corporation; CNX COAL, the successor
              and/or assign of Consol Pennsylvania Coal Company


                           Consol Energy; CNX Coal,

                                       Appellants

                                  No. 06-3680

      KARL E. GARY; OSCAR R. IAMS; SHIRLEY J. IAMS; CHARLES W.
 PHILLIPS; DAVID HIGGENBOTHAM; JUDITH HIGGENBOTHAM; MARY ANN
  NEELY; CHARLES AMBROSE WHITLATCH, Jr.; DEBRA ANN WHITLATCH;
      DONALD WHITLATCH; FRANCIS E. WHITLATCH; HENRY ABNER
                                  WHITLATCH;
  NORMA JEAN WHITLATCH; ROBERT PHILLIPS; WILLIAM H. WHITLATCH;
                                     KATHY
       L. WHITLATCH; ALFRED R. CHAMBERS, as power of Attorney for
     Gary J. Pierson; ALFRED R. CHAMBERS, JR.; ALFRED R. CHAMBERS,
         as Power of Attorney for Winifred J. Pierson; PAUL R. PHILLIPS;
     BARBARA SWARTZMILLER; CHARLES E. WHITLATCH; PATRICIA
   WHITLATCH; NETTIE PHILLIPS MORRIS; EDNA PHILLIPS SCHRADER;
VIRGINIA KENNEDY; HELEN KELLY; MARY THORNE; KENNETH L. PHILLIPS

                                        v.

    BRADDOCK CEMETERY; CONSOL ENERGY, the successor and/or assign
      of RHEINBRAUN U.S. Corporation; CNX COAL, the successor and/or
                assign of Consol Pennsylvania Coal Company


        CONSOL ENERGY, the successor and/or assign of Rheinbraun U.S.
         Corporation; CNX COAL, the successor and/or assign of Consol
                         Pennsylvania Coal Company,

                                         Appellants

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                              D.C. No. 05-cv-01438
                           ORDER AMENDING OPINION

      At the direction of the Court, Appellees CONSOL Energy and Consol
Pennsylvania Coal Company’s motion to amend the opinion to include Christopher P.
Furman, Esq. as counsel for Appellees is granted. The designation of attorneys for
Appellees CONSOL Energy and Consol Pennsylvania Coal Company is amended as
follows:

Joseph A. Katarincic
Jerri A. Ryan
Christopher P. Furman
Thorp, Reed & Armstrong
301 Grant Street
One Oxford Centre, 14th Floor
Pittsburgh, PA 15219

      Attorneys for Consol Energy and CNX Coal


For the Court,


Marcia M. Waldron, Clerk


Dated: February 21, 2008
CRG/cc: Colm W. Kenny, Esq.
         Louis M. Tarasi, Esq.
         Rodger L. Puz, Esq.
         Christopher P. Furman, Esq.
         Joseph A. Katarincic, Esq.
         Jerri A. Ryan, Esq.